Title: From George Washington to George Clinton, 19 December 1780
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters New Windsor 19th Decemr 1780
                        
                        I do myself the honor of introducing to your Excellency the Viscount de Noiailles and the Count de Damas, who
                            intend to make a tour to the Northward on their return to the Army at Newport—They are both Gentlemen of very particular
                            Merit and of the first Rank in their Nation—I therefore recommend them in the warmest manner to your Excellency’s
                            attention—They are accompanied by the Chevalier du Plessis, of the French Artillery with whom you are probably acquainted,
                            as he served a considerable time in this Country with great reputation. I recommend him likewise to Your Excellency’s
                            Civilities. I have the honor &c.
                    